        Case 4:06-cr-00041-BSM Document 458 Filed 03/17/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                      PLAINTIFF

v.                          CASE NO. 4:06-CR-00041-BSM

ANTOINE DEMETRIS BAKER                                                      DEFENDANT

                                         ORDER

       Antoine Demetris Baker’s motion to vacate, set aside, or correct his sentence [Doc.

No. 451] is denied because it is an unauthorized successive habeas petition, and Baker has

not obtained permission from the Eighth Circuit to file this motion. See Doc. Nos. 405, 424.

       IT IS SO ORDERED this 17th day of March, 2021.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
